  4:12-cr-03066-JMG-CRZ Doc # 140 Filed: 06/08/20 Page 1 of 2 - Page ID # 337



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:12-CR-3066

vs.
                                                            ORDER
MATTHEW DAVID SIEBRASS,

                   Defendant.


      This matter is before the Court on a letter from the defendant (filing 139)
that the Court has filed as a motion asking the Court to modify the conditions
of his supervised release. The Court will order the government to respond to
the defendant's motion.
      As relevant, the Court sentenced the defendant to 40 months'
imprisonment, to be followed by a one-year term of supervised release. Filing
122 at 2-3. As a special condition of supervision, the Court required the
defendant to live in a residential reentry center (RRC) for up to 180 days, at
the discretion of probation. Filing 122 at 5. The defendant is still incarcerated,
and says that because he is required to live in a residential reentry center after
his release, the Bureau of Prisons considers him ineligible to transition to an
RRC before the end of his sentence. Filing 139. He asks the Court to change
that condition so he'll be eligible for transition to an RRC. Filing 139.
      But the Bureau is, of course, obliged to transition the defendant out of
imprisonment for at least the last 10 percent of his sentence "to the extent
practicable." See 18 U.S.C. § 3624(c); 28 C.F.R. § 570.21. And even before then,
the Bureau is required to exercise individual discretion to determine whether
the defendant should be transitioned sooner. See id.; 28 C.F.R. § 570.22; 18
 4:12-cr-03066-JMG-CRZ Doc # 140 Filed: 06/08/20 Page 2 of 2 - Page ID # 338



U.S.C. § 3621(b); Fults v. Sanders, 442 F.3d 1088, 1092 (8th Cir. 2006); Perry
v. Krueger, No. 1:15-cv-1298, 2015 WL 6500915, at *2 (C.D. Ill. Oct. 27, 2015).
      A per se policy denying inmates the opportunity to be transferred to an
RRC if they could also be required to reside at an RRC as a condition of
supervised release would seem, at the very least, to be in tension with the
Bureau's obligation to exercise its discretion on an individual basis. See Fults,
442 F.3d at 109. But the defendant has presented the Court with very little to
explain the Bureau's decisionmaking or reasoning, which leaves the Court
somewhat in the dark about whether that's actually what's happened here.
      Accordingly, the Court will order the government—as the party best
positioned to obtain administrative documents and policy statements—to
respond to the defendant's motion and explain the Bureau's position.


      IT IS ORDERED that the government shall respond to the
      defendant's motion to modify the conditions of his supervised
      release (filing 139) on or before June 22, 2020.


      Dated this 8th day of June, 2020.

                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge




                                      -2-
